DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Zhao (US 10,333,253)
With regard to claim 1 , Zhao discloses  an electrical connector, comprising:
an insulating body (7)  comprising a tongue, the tongue comprising a base portion (1010) and an extension portion (1020)  protruding from the base portion, the base portion and the extension portion  jointly forming a stepped surface, the extension portion comprising a first surface and a second surface opposite to the first surface; and
a plurality of conductive terminals (8) fixed to the insulating body, the plurality of conductive terminals comprising a plurality of first contact portions (81) located on a same side of the first surface and a plurality of second contact portions (82)  located on a same side of the second surface;
wherein at least part of surfaces of the first contact portions (81) do not protrude beyond the first surface of the extension portion which is located between two adjacent first contact portions; 
With regard to claim 2 , Zhao  disclose the first contact portions and the second contact portions are provided with a mating area for being inserted into a mating connector and a non-mating area which does not extend into the mating connector, the surfaces of the first contact portions located in the non-mating area do not protrude beyond the first surface located in the non-mating area, and the surfaces of the second contact portions located in the non-mating area do not protrude beyond the second surface located in the non-mating area.
With regard to claim 3 , Zhao discloses that the surfaces of the first contact portions located in the non-mating area are flush with the first surface located in the non-mating area, and the surfaces of the second contact portions located in the non-mating area are flush
with the second surface located in the non-mating area.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Wang et al (US 2017/0222372)
With regard to claim 1 , Wang et al (US 2017/0222372) disclose an electrical connector, comprising:
an insulating body (1)  comprising a tongue, the tongue comprising a base portion and an extension portion protruding from the base portion, the base portion and the extension portion
 jointly forming a stepped surface, the extension portion comprising a first surface and a second surface opposite to the first surface; and
a plurality of conductive terminals (2) fixed to the insulating body, the plurality of conductive terminals comprising a plurality of first contact portions located on a same side of the first surface and a plurality of second contact portions located on a same side of the second surface;
wherein at least part of surfaces of the first contact portions (21)  do not protrude beyond the first surface of the extension portion which is located between two adjacent first contact 
With regard to claim 2 , Wang et al (US 2017/0222372) disclose (the first contact portions and the second contact portions are provided with a mating area for being inserted into a mating connector and a non-mating area which does not extend into the mating connector, the surfaces of the first contact portions located in the non-mating area do not protrude beyond the first
 surface located in the non-mating area, and the surfaces of the second contact portions located in the non-mating area do not protrude beyond the second surface located in the non-mating area.
With regard to claim3, Wang et al (US 2017/0222372) disclose that the surfaces of the first contact portions located in the non-mating area are flush with the first surface located in the non-mating area, and the surfaces of the second contact portions located in the non-mating area are flush with the second surface located in the non-mating area.
With regard to claim 4 , Wang et al (US 2017/0222372) disclose that a first terminal module (11) and a second terminal module (12) , the first terminal module comprising a first insulating body, the second terminal module comprising a second insulating body, the plurality of conductive terminals comprising a plurality of first terminals (22)  insert-molded in the first insulating body anda plurality of second terminals (21) insert-molded in the second insulating body, each of the first terminals having the first contact portion, each of the second terminals having the second contact portion, and both the first contact portions and the second contact portions being of flat plate configurations.
With regard to claim 5 , Wang et al (US 2017/0222372) disclose that the first insulating body (11) is provided with a first tongue portion for fixing the first contact portions, and an upper surface of the first tongue portion (112) in the mating area does not protrude beyond the surfaces of the first contact portions in the mating area; and wherein the second insulating body 
With regard to claim 6 , Wang et al (US 2017/0222372) disclose that a third insulating body (13) over-molded on the first terminal module and the second terminal module, the extension portion comprising a third tongue portion over-molded on the first tongue portion and the second tongue
 portion, the third tongue portion comprising a third surface and a fourth surface opposite to the third surface; wherein the third surface located in the mating area is lower than the first surface located in the mating area, and the fourth surface located in the mating area is lower than the second surface located in the mating area.
With regard to claim 7 , Wang et al (US 2017/0222372) disclose that the first surface located in the mating area is lower than the surfaces of the first contact portions located in the mating area, and the second surface located in the mating area is lower than the surfaces of the second contact portions located in the mating area.
Claim(s) 1-7, 11-16 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Zhao(US 2018/0337486)
With regard to claim 1 , Zhao (US 2018/0337486) discloses  an electrical connector, comprising:
an insulating body (11,12,13)  comprising a tongue, the tongue comprising a base portion (111,121) and an extension portion (1020)  protruding from the base portion, the base portion and the extension portion  jointly forming a stepped surface, the extension portion comprising a first surface and a second surface opposite to the first surface; and
a plurality of conductive terminals (2) fixed to the insulating body, the plurality of conductive terminals comprising a plurality of first contact portions (24) located on a same side of the first surface and a plurality of second contact portions (25)  located on a same side of the second surface;

With regard to claim 2 , Zhao (US 2018/0337486)  disclose (Fig. 5) the first contact portions and the second contact portions are provided with a mating area for being inserted into a mating connector and a non-mating area which does not extend into the mating connector, the surfaces of the first contact portions located in the non-mating area do not protrude (at 112) beyond the first surface located in the non-mating area, and the surfaces of the second contact portions located in the non-mating area do not protrude beyond the second surface located in the non-mating area.
With regard to claim 3 , Zhao (US 2018/0337486) discloses (Fig. 3) that the surfaces of the first contact portions located in the non-mating area are flush with the first surface (112) located in the non-mating area, and the surfaces of the second contact portions located in the non-mating area are flush with the second surface (122)  located in the non-mating area.
With regard to claims 4, 14 , Zhao (US 2018/0337486) discloses that  (Fig. 4)a first terminal module (101) and a second terminal module (102, the first terminal module comprising a first insulating body, the second terminal module comprising a second insulating body, the plurality of conductive terminals comprising a plurality of first terminals insert-molded in the first
insulating body and a plurality of second terminals insert-molded in the second insulating body, each of the first terminal having the first contact portion, each of the second terminal having the second contact portion, and both the first contact portions and the second contact portions being of flat plate configurations.


the second insulating body is provided with a second tongue portion for fixing the second contact portions, and the second tongue portion is provided with the second covering portion (151)
With regard to claim 6, 16, Zhao (US 2018/0337486) discloses that  (Fig. 4)a third insulating
body (13)  over-molded on the first terminal module (101) and the second terminal module (102), the extension portion comprising a third tongue portion over-molded on the first tongue portion and the second tongue portion.
With regard to claim 7 , Zhao (US 2018/0337486) discloses that  (Fig. 6 )a that the first surface located in the mating area is lower than the surfaces of the first contact portions (21) located in the mating area, and the second surface located in the mating area is lower than the surfaces of the second contact portions located in the mating area.

With regard to claim 11  , Zhao (US 2018/0337486) discloses  electrical connector, comprising:
an insulating body (1)  comprising a tongue, the tongue comprising a base portion (111,121) and an extension portion  (112, 122) protruding from the base portion, the extension portion comprising a first surface and a second surface opposite to the first surface; and
a plurality of conductive terminals (24, 25)  insert-molded with the insulating body, the plurality of conductive terminals comprising a plurality of first contact portions located on a same side of
the first surface and a plurality of second contact portions located on a same side of the second
surface, the first contact portions and the second contact portions being provided with a mating
area for being inserted into a mating connector and a non-mating area which does not extend  into the mating connector; wherein the tongue is provided with a covering portion (151)  
With regard to claim 12  , Zhao (US 2018/0337486) discloses that  (Fig. 6) the surfaces of the first contact portions located in the non-mating area do not protrude beyond the first surface located in the non-mating area, and the surfaces of the second contact portions located in the non-mating area do not protrude beyond the second surface located in the non-mating area.
With regard to claim 13 , Zhao (US 2018/0337486) discloses that  (Fig. 6)the covering portion (151) comprises a first covering portion covering the non-mating area of the first contact portions and a second covering portion covering the non-mating area of the second contact portions.
Allowable Subject Matter
Claim 8-10, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses  the first insulating body comprises a first hollow portion, the shielding shell comprises a glue filling hole communicating with the first hollow portion, and the electrical connector comprises a sealant injected into the first hollow portion from the glue filling hole to achieve sealing (cl. 8/9,10; 17/18,19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						1/22/223